Case 1:19-cv-03372-AMD-RML Document 50 Filed 06/24/21 Page 1 of 3 PageID #: 345




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 YEHUDA HERSKOVIC,                                       Case No.: 1:19-cv-03372

                                       Plaintiff,        DEFENDANT CELLCO
                                                         PARTNERSHIP D/B/A
                       -against-                         VERIZON WIRELESS’S
                                                         STATUS UPDATE RE COURT
 VERIZON WIRELESS,                                       ORDER

                                       Defendant.        Case Removed: June 6, 2019
                                                         Compelled to Arb.: March 6, 2020


                            STATUS UPDATE RE COURT ORDER

        Defendant Cellco Partnership d/b/a Verizon Wireless, incorrectly sued as “Verizon

 Wireless” (“Defendant”) provides this update to the Court regarding the Scheduling Order

 setting an in-person conference for June 29, 2021 at 12:30 p.m. The Order directed Defendant to

 “ensure that a BBB representative, who can address the issues raised in the parties’ letters [47]

 and [48], is in attendance.”

        Upon following through with that directive, we have unfortunately learned that because

 the BBB National Program (“BBB NP”) that administers arbitrations for the BBB is located in

 Arlington, Virginia, a representative from the organization cannot appear in person at the

 conference.    However, Abby Adams, Senior Counsel for the BBB NP, has submitted a

 declaration explaining the BBB arbitration process and the $10,000 limit for arbitrations

 pursuant to the Verizon Customer Agreement, and providing a copy of the Arbitration Request

 Form that Plaintiff Yehuda Herskovic (“Plaintiff”) may use to initiate arbitration before the BBB

 if he seeks $10,000 or less.

        In addition to Ms. Adams’s declaration, the BBB NP has agreed to make one of its

 representatives available to attend the status conference telephonically, in order to answer any

 additional questions the Court or Plaintiff may have.
Case 1:19-cv-03372-AMD-RML Document 50 Filed 06/24/21 Page 2 of 3 PageID #: 346




        As the arbitration clause in Plaintiff’s Customer Agreement states, and as Ms. Adamas

 reiterates, for claims of $10,000 or less, Plaintiff may choose to bring a small claims action or

 arbitrate before the BBB. For claims of more than $10,000, Plaintiff must arbitrate before the

 American Arbitration Association (“AAA”):

        (1) THE FEDERAL ARBITRATION ACT APPLIES TO THIS AGREEMENT.
        EXCEPT FOR SMALL CLAIMS COURT CASES, ANY DISPUTE THAT IN
        ANY WAY RELATES TO OR ARISES OUT OF THIS AGREEMENT OR
        FROM ANY EQUIPMENT, PRODUCTS AND SERVICES YOU RECEIVE
        FROM US (OR FROM ANY ADVERTISING FOR ANY SUCH PRODUCTS
        OR SERVICES), INCLUDING ANY DISPUTES YOU HAVE WITH OUR
        EMPLOYEES OR AGENTS, WILL BE RESOLVED BY ONE OR MORE
        NEUTRAL ARBITRATORS BEFORE THE AMERICAN ARBITRATION
        ASSOCIATION (“AAA”) OR BETTER BUSINESS BUREAU (“BBB”)….
        (2) UNLESS YOU AND VERIZON AGREE OTHERWISE, THE
        ARBITRATION WILL TAKE PLACE IN THE COUNTY OF YOUR BILLING
        ADDRESS. FOR CLAIMS OVER $10,000, THE AAA’S CONSUMER
        ARBITRATION RULES WILL APPLY. FOR CLAIMS OF $10,000 OR
        LESS, THE PARTY BRINGING THE CLAIM CAN CHOOSE EITHER
        THE AAA’S CONSUMER ARBITRATION RULES OR THE BBB’S
        RULES FOR BINDING ARBITRATION OR, ALTERNATIVELY, CAN
        BRING AN INDIVIDUAL ACTION IN SMALL CLAIMS COURT.

 See ECF 18-3. Since Plaintiff is seeking $75,000 in alleged damages in this litigation, and is
 therefore unlikely to limit his recovery to $10,000, it appears that Plaintiff will need to initiate
 arbitration before the AAA. However, if Plaintiff agrees to limit his recovery to $10,000 or less,
 he may initiate arbitration by submitting the Arbitration Request Form attached as Exhibit 3 to
 Ms. Adams’s declaration.
        It appears that Plaintiff does not agree with the Court’s ruling (entered over a year ago)
 compelling this case to arbitration. Accordingly, he filed a Complaint with the BBB “under
 protest,” but did not actually initiate an arbitration. Plaintiff is aware that he may not initiate a
 BBB arbitration unless he limits his potential recovery to $10,000 or less, so it is unclear why he
 continues to bombard this Court with status reports relating to a BBB arbitration, instead of
 initiating a AAA arbitration.
        To resolve this issue, Defendant respectfully requests that the Court ask Plaintiff to
 disclose to Defendant and the Court how much he seeks to recover in the arbitration, and then
 based upon his response, direct him to initiate arbitration in the proper forum—either the BBB

                                                  2
Case 1:19-cv-03372-AMD-RML Document 50 Filed 06/24/21 Page 3 of 3 PageID #: 347




 (for claims of $10,000 or less) or the AAA (for claims over $10,000) within a period the Court
 deems proper.

 Dated: New York, New York
        June 24, 2021

                                                   Respectfully submitted,

                                                   Howard A. Fried
                                                   ____________________________________
                                                   Howard A. Fried (HF2114)
                                                   McGIVNEY, KLUGER, CLARK &
                                                   INTOCCIA, P.C.
                                                   Attorneys for Defendant
                                                   Cellco Partnership d/b/a Verizon
                                                   Wireless, incorrectly sued as “Verizon
                                                   Wireless”
                                                   80 Broad Street, 23rd Floor
                                                   New York, NY 10004
                                                   hfried@mkcilaw.us.com


    TO:
    Yehuda Herskovic
    Plaintiff Pro Se
    225 Ross St.
    Brooklyn, NY 11211




                                               3
